Citation Nr: 1623564	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, shell fragment wound (SFW), muscle group (MG) XIII, right thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, SFW, MG XIV, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals, SFW, MG XV, right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for increased ratings in connection with muscle damage to MG XIII, XIV, and XV.

In February 2008, the Board remanded the claim for evidentiary development.  In July 2009, the Board denied the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a May 2010 Joint Motion for Remand, an order of the Court, also dated in May 2010, vacated the Board's July 2009 decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.  In September 2010, May 2012, and October 2014, the Board remanded the claim for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, this claim was most recently remanded in October 2014.  Unfortunately, the ordered development remains to be completed.  Accordingly, another remand is regretfully required.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted, the Board remanded this case in October 2014 after finding that there was not substantial compliance with the Board's May 2012 remand directive instructing that an examiner must "specifically discuss the severity of any muscle impairment, including of Muscle Groups XIII, XIV, and XV."  The Board directed that the Veteran be afforded a VA muscle examination to assess the current severity of impairment of Muscle Groups XIII, XIV, and XV of the right thigh.  In the remand directives, the Board specifically instructed the examiner to "address whether the Veteran's service-connected residuals of the shell fragment wound contributes to functional impairment of the right lower extremity, including of the knee (which is also affected by nonservice-connected arthritis) and, if so, to what extent."

The AOJ undertook the requested additional development of this claim, and, pursuant to the Board's remand instructions, afforded the Veteran a VA examination concerning this claim in December 2014.  However, as noted by the AOJ in a May 2015 Request for Physical Examination, the resulting examination report did not comply with the Board's October 2014 remand instructions because the examiner did not address whether and to what extent the Veteran's shell fragment wounds contributed to functional impairment of the right lower extremity.  Nor did the report discuss the severity of the muscle impairment to each of the muscle groups at issue.  Accordingly, the AOJ scheduled the Veteran for a new examination.  

In the March 2016 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim and cited as evidence a notification from the VA Medical Center (VAMC) Memphis that the Veteran failed to report to an examination scheduled for February 2016.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).  In a March 2016 letter, the Veteran's representative asserted that the Veteran was not informed of the scheduling of the examination and requested that the examination be rescheduled.  

Significantly, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  In fact, the March 2016 supplemental statement of the case simply stated that the Veteran failed to report to the VA examination and did not list as evidence any correspondence sent to the Veteran notifying him of the scheduled examination.  The Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, another examination must be scheduled, and he must be provided the required notice of it.  Such an examination is particularly important here because, as noted in the previous remand, the available evidence does not reflect the current severity of the Veteran's service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes a November 2014 letter from the Veteran's representative informing the AOJ of the Veteran's new address and requesting that all future examinations be scheduled at the VAMC in Murfreesboro, rather than at the VAMC in Memphis.  

As a remand is required in this case, another attempt should be made to obtain pertinent private treatment records, and any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal dated from May 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his shell fragment wound residuals.  The record should reflect the scheduling of the VA examination, to include the date, and if the Veteran does not report for his examination, the record should adequately indicate his failure to report.  Additionally, the examination should be scheduled at the Murfreesboro VAMC, if possible.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim.  See 38 C.F.R. § 3.655 (2015).

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

All indicated muscle and neuromuscular tests should be conducted and the results reported in detail, separately for each of the three subject Muscle Groups, XIII, XIV, and XV, as feasible.

The examiner must separately assess the current severity of impairment for the right thigh, Muscle Groups XIII, XIV, and XV.  An appropriate DBQ pertaining to muscle injuries associated with each of these three Muscle Groups should be filled out for this purpose, if possible.  For Muscle Group XIII, Muscle Group XIV, and Muscle Group XV, the examiner should assess the current severity of impairment separately for each Muscle Group; and opine for each of the three Muscle Groups as to whether the current severity of impairment is (i) slight, (ii) moderate, (iii) moderately severe, or (iv) severe.   

Additionally, the examiner should comment as to whether the Veteran's gunshot/shell fragment wound residuals involve orthopedic impairment of the right knee or hip?  If so, range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

Finally, the examiner should address whether the Veteran's service-connected residuals of the shell fragment wound contributes to functional impairment of the right lower extremity, including of the knee (which is also affected by nonservice-connected arthritis).  Specifically, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's gunshot/shell fragment wound residuals have upon his ability to perform ordinary activities of daily living and occupational tasks, to include, if feasible, distinguishing for each of the three Muscle Groups such symptoms and impact.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




